


110 HR 3595 IH: America's Teachers Tax Relief Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3595
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent law the deduction for certain expenses of elementary and secondary
		  school teachers.
	
	
		1.Short titleThis Act may be cited as the
			 America's Teachers Tax Relief Act of
			 2007.
		2.Deduction for
			 certain expenses of elementary and secondary school teachers made permanent
			 law
			(a)In
			 generalSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (defining adjusted gross income) is amended by striking
			 In the case of taxable years beginning during 2002, 2003, 2004, 2005,
			 2006, or 2007, the deductions and inserting The
			 deductions.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
